Citation Nr: 1758816	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-37 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1970 to May 1973, with additional periods of service in the Army Reserve from September 1970 to March 1982 and in the Air Force Reserve between March 1982 and August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   The Veteran presented sworn testimony at a hearing before the undersigned in November 2016.   

The Veteran previously submitted a claim of entitlement to service connection for bilateral hearing loss which was initially denied in an August 2001 rating decision because the Veteran did not have a hearing loss disability.  His claim was denied again in an October 2001 rating decision because no evidence of hearing trauma was found during a period of service.  In a December 2002 rating decision, the RO declined to reopen because there was no new evidence showing that the Veteran's hearing loss was incurred in service.  The Veteran appealed this determination, but did not perfect his appeal after the issuance of a Statement of the Case.  He sought to reopen his claim, and the RO declined to reopen in a September 2004 rating decision.  He appealed this determination, and in July 2008, the Board also declined to reopen the Veteran's claim.  In connection with the Veteran's current claim to reopen, he submitted additional evidence concerning his noise exposure during service.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (in determining whether to reopen, VA should ask whether the newly submitted evidence, when combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim); Justus v. Principi, 3 Vet. App. 510, 513 (1992) (newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that remand is necessary to obtain additional development.  First, remand is necessary to verify the Veteran's periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) in the Reserves.  Service connection may be granted for a disability or injury incurred in or aggravated by "active military service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The term "active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty.  This term also includes any period of INACDUTRA during which the individual was disabled from an injury incurred or aggravated in line of duty.  Thus, the Veteran may be service connected for bilateral hearing loss if it is shown that his hearing loss is related to noise exposure (acoustic injury) incurred during a period of ACDUTRA or INACDUTRA.  

Here, the May 2005 VA examiner noted that the Veteran's bilateral hearing loss first appeared in approximately 1982, eight or nine years after his separation from active duty service.  A review of the Veteran's February 1982 Air Force Reserve periodic examination shows threshold shifts from his February 1973 separation examination, and the audiogram performed in connection with his September 1987 periodic examination shows hearing loss in the Veteran's left ear.  Additionally, Hearing Conservation Data documents from this time show that the Veteran was routinely working in environments with hazardous noise levels.  See June 1982 Reference Audiogram; see also August 1982 Hearing Conservation Data; December 1987 Hazardous Noise Education Memo; December 1989 Hearing Conservation Diagnostic Center Referral.  However, several of these documents indicate that the Veteran may have been working as a civilian when he was exposed to hazardous noise, rather than being exposed to hazardous noise during a period of ACDUTRA or INACDUTRA.  On remand, the RO should take steps to verify the Veteran's periods of ACDUTRA and INACDUTRA.

Additionally, a new VA examination and opinion are necessary to address the nexus between the Veteran's noise exposure during his active duty service (May 1970 to May 1973) and his current bilateral hearing loss.  The Board finds both the May 2005 and the October 2009 VA examiners' negative nexus opinions have little probative value because they rely heavily on the lack of hearing loss shown in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Moreover, neither opinion adequately addresses whether the Veteran's bilateral hearing loss is related to noise exposure during a period of ACDUTRA or INACDUTRA.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records and ask the Veteran to provide authorization for VA to obtain any private medical records he would like considered in connection with his appeal.

2.  Verify the Veteran's periods of ACDUTRA and INACDUTRA.  Please note that reports of retirement points do not contain the necessary information in this regard.

3.  Schedule the Veteran for a VA examination to address the etiology of his bilateral hearing loss.  After a review of the claims file, including the Veteran's lay statements regarding the onset of his hearing loss, the examiner should provide an opinion as to the following:

(1) whether it is at least as likely as not that the Veteran's bilateral hearing loss disability had its onset during his active duty service (May 1970 to May 1973) or resulted from the Veteran's acoustic trauma in service; and

(2) whether it is at least as likely as not that the Veteran's bilateral hearing loss disability resulted from acoustic trauma occurring during a period of ACDUTRA or INACDUTRA.

The examiner should acknowledge and discuss the Veteran's competent and credible reports as to his in-service noise exposure.  

Additionally, the examiner should discuss the impact of the Veteran's in-service acoustic trauma on the hair cells in his cochlea, and state whether it is at least as likely as not that his hearing loss occurred sooner, or progressed to a greater degree of severity than it otherwise would have, as a result of his in-service acoustic trauma.

If any opinion requested above cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

